Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 08/27/2020. 
4.	Claims 1, 15 and 20 are independent claims.
5.	The office action is made Non-Final.


Examiner Note
6.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
9.	A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

10.	Claims 1, 5-15, 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Johnson et al (US 20170116544 A1) hereinafter as Johnson.

11.	Regarding claim 1, Johnson teaches a computer program product, comprising: a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon ([0135], “non-transitory computer-readable storage media”) that, when executed by a computer, cause the computer to implement diversity sampling for technology-assisted review ("TAR") of documents ([0003], “apparatuses and methods of implementing batch-mode active learning for technology-assisted review (TAR) of documents (e.g., legal documents)”, [0004], “implementing a Diversity Sampler process”, [0020], [0033]), the computer-executable instructions comprising: 
identifying documents by a classification model ([0045], Fig 5, [0103], obtain unlabeled set of documents D and contract first batch of k documents, Fig 7, the classification model is the hyperplane in step 710); 
providing the identified documents for review ([0045], Fig 5, [0103]);
receiving an input of a label for each of the identified documents provided for review ([0045], Fig 5, [0103], see also Fig 7, obtain labels for first batch of documents);
 logging a found rate of presented documents labeled as relevant (Fig 10, [0107], The number of documents found divided by the number of documents being reviewed equals the found rate, see also [046], “the number of responsive documents is typically a very small percentage (typically between 1% and 10% (a found rate)) of the total documents in the collection.”, [0115]); 
determining, based on the found rate, to provide diversity in the documents that are identified by the classification model and provided for review; and providing diverse documents for review with the identified documents that are provided for review (Fig 8, [0020], “(j) based on the determination that the stopping criteria has been met, return the updated hyperplane h(x) (technique 1). In one example, the apparatus can be operable to implement a Diversity Sampler process or a Biased Probabilistic Sampler process to select the new batch of unlabeled instances”, [0065], [0067]).  

12.	Regarding claim 5, Johnson teaches the invention as claimed in claim 1 above and further teaches receiving an input of a label for each of the diverse documents provided for review; and updating the classification model based on the labeled diverse documents ([0020], Fig 7).  

13.	Regarding claim 6, Johnson teaches the invention as claimed in claim 5 above and further teaches wherein updating the classification model comprises creating training data based on the labeled diverse documents and other labeled documents, and updating the classification model based on the training data (Fig 7, updating the hyperplane (classification model)).  

14.	Regarding claim 7, Johnson teaches the invention as claimed in claim 1 above and further teaches wherein the found rate is based on a number of documents identified as responsive and a total number of documents reviewed (Fig 10, [0107], The number of documents found divided by the number of documents being reviewed equals the found rate.).  
15.	Regarding claim 8, Johnson teaches the invention as claimed in claim 1 above and further teaches wherein an amount of the diverse documents provided for review is based on the found rate (Fig 10, [0107], The number of documents found divided by the number of documents being reviewed equals the found rate.).  

16.	Regarding claim 9, Johnson teaches the invention as claimed in claim 1 above and further teaches wherein an amount of the diverse documents provided for review is based on a magnitude of change in the found rate ([0126]).  

17.	Regarding claim 10, Johnson teaches the invention as claimed in claim 1 above and further teaches wherein the classification model is generated via a machine-learning function ([0045]- [0046], [0109]).  

18.	Regarding claim 11, Johnson teaches the invention as claimed in claim 1 above and further teaches wherein the diverse documents provided for review are selected based on a diversity sampler process or a biased probabilistic sampler process ([0004], [0020]- [0023], Fig 9, [0065]).  

19.	Regarding claim 12, Johnson teaches the invention as claimed in claim 1 above and further teaches wherein the documents are associated with a document review in a legal proceeding ([0003], [0069] legal documents, [0085], legal doamin).  

20.	Regarding claim 13, Johnson teaches the invention as claimed in claim 1 above and further teaches wherein the classification model is a hyperplane (Fig 7).  

21.	Regarding claim 14, Johnson teaches the invention as claimed in claim 12 above and further teaches wherein the hyperplane is created by a support vector machine ([0015], [0020], Fig 7, [0104], SVM hyperplane).

22.	Regarding claims 15, 18 and 19, those claims recite method performs the method of the computer program product claims 1, 6 and 7 respectively and are rejected under the same rationale.
23.	Regarding claim 20, this claim recites a system performs the method of the computer program product claim 1 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

26.        Claims 2-4, 16 and 17 are rejected under 35 U.S.C.103 as being unpatentable over Johnson et al (US 20170116544 A1) in view of Carr et al (US 10354203 B1).

27.         Regarding claim 2, Johnson teaches the invention as claimed in claim 1 above, and further implicitly teaches wherein determining to provide diversity in the documents that are identified by the classification model and provided for review is based on a determination that the found rate has dropped below a configured amount ([0020], “the stopping criteria “, [0104], Fig 10 and 11, [0091], [0107], [0112], “moving average” [0124]).  
However Carr teaches wherein determining to provide diversity in the documents that are identified by the classification model and provided for review is based on a determination that the found rate has dropped below a configured amount (Fig 3, 4A, 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Carr’s system into Johnson’s and by incorporating Carr into Johnson because both systems are related to electronic document review would monitor the quality of document reviews used in continuous active machine learning.

28.         Regarding claim 3, Johnson teaches the invention as claimed in claim 1 above, and further implicitly teaches wherein determining to provide diversity in the documents that are identified by the classification model and provided for review is based on a determination that the found rate has dropped at a rate greater than a configured amount ([0020], “the stopping criteria “, [0104], Fig 10 and 11, [0091], [0107], [0112], “moving average” [0124]).  
However Carr teaches wherein determining to provide diversity in the documents that are identified by the classification model and provided for review is based on a determination that the found rate has dropped at a rate greater than a configured amount (Fig 3, 4A, 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Carr’s system into Johnson’s and by incorporating Carr into Johnson because both systems are related to electronic document review would monitor the quality of document reviews used in continuous active machine learning.
29.         Regarding claim 4, Johnson teaches the invention as claimed in claim 1 above, and further implicitly teaches wherein determining to provide diversity in the documents that are identified by the classification model and provided for review is based on a determination that the found rate has not increased by a configured amount in a configured amount of time ([0020], “the stopping criteria “, [0104], Fig 10 and 11, [0091], [0107], [0112], “moving average” [0124]).  
However Carr teaches wherein determining to provide diversity in the documents that are identified by the classification model and provided for review is based on a determination that the found rate has not increased by a configured amount in a configured amount of time (Fig 3, 4A, 4B).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Carr’s system into Johnson’s and by incorporating Carr into Johnson because both systems are related to electronic document review would monitor the quality of document reviews used in continuous active machine learning.

30.	Regarding claims 16 and 17, those claims recite method performs the method of the computer program product claims 2 and 3 respectively and are rejected under the same rationale.

CONCLUSION
31.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Yu et al (US 9607272 B1)
Cormack et al (US 20160371261 A1)
Scholtes et al (US 20160048587 A1)
Pickens et al (US 20150310068 A1)
Bleiweiss et al (US 20150012448 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169